                16-13128-cgm          Doc 73         Filed 12/31/20      Entered 12/31/20 11:24:32               Pg 1 of 2
KP

                               UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK
                                                        MANHATTAN DIVISION

In re: EMILIANO SURIEL MARTE                                                                          Case No.: 16-13128-CGM-13
       GLENYS Y. DE LEON DE JESUS
              Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
KRISTA M. PREUSS, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 11/10/2016.
2) The plan was confirmed on 01/22/2019.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 08/13/2020, 11/05/2020.
5) The case was dismissed on 11/13/2020.
6) Number of months from filing or conversion to last payment: 47.
7) Number of months case was pending: 49.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 260.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $8,500.00
       Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                 $8,500.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                $7,905.00
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                      $595.00
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $8,500.00

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                     Claim            Claim            Claim          Principal           Interest
Name                                        Class            Scheduled        Asserted         Allowed        Paid                Paid
BARCLAYS BANK DELAWARE                      Unsecured            887.00              NA              NA                .00               .00
CAPITAL ONE BANK USA N.A.                   Unsecured            410.00          496.52          496.52                .00               .00
CAPITAL ONE BANK USA N.A.                   Unsecured            209.00          210.71          210.71                .00               .00
CHASE                                       Unsecured            429.00              NA              NA                .00               .00
CHASE                                       Unsecured            935.00              NA              NA                .00               .00
CHASE                                       Unsecured          1,042.00              NA              NA                .00               .00
CHASE                                       Unsecured          1,993.00              NA              NA                .00               .00
CHILDRENS PLACE CBNA                        Unsecured            460.00              NA              NA                .00               .00
DEPARTMENT STORE NATIONAL BANK Unsecured                         841.00          889.31          889.31                .00               .00
DISCOVER BANK                               Unsecured          3,521.00        3,665.22        3,665.22                .00               .00
DISCOVER BANK                               Unsecured          3,024.00        3,096.33        3,096.33                .00               .00
DIVERSIFIED CONSULTANT                      Unsecured            266.00              NA              NA                .00               .00
HY CITE ROYAP PRESTIGE                      Unsecured            876.00              NA              NA                .00               .00
Page 1 of 2                                                                                                   UST Form 101-13-FR-S (9/1/2009)
                16-13128-cgm           Doc 73          Filed 12/31/20      Entered 12/31/20 11:24:32                Pg 2 of 2
KP

                                UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF NEW YORK
                                                     MANHATTAN DIVISION

In re: EMILIANO SURIEL MARTE                                                                             Case No.: 16-13128-CGM-13
       GLENYS Y. DE LEON DE JESUS
              Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim          Claim          Principal           Interest
Name                                        Class              Scheduled           Asserted       Allowed        Paid                Paid
LENDING CLUB CORPORATION                    Unsecured             8,020.00              NA              NA              .00                 .00
MIDLAND CREDIT MANAGEMENT, INC.             Unsecured             5,302.00         5,115.83       5,115.83              .00                 .00
NEW YORK STATE DEPT. OF                     Priority                    NA         2,360.50       2,360.50              .00                 .00
NEW YORK STATE DEPT. OF                     Unsecured                   NA            39.85          39.85              .00                 .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured                         1,408.00         1,527.32       1,527.32              .00                 .00
PORTFOLIO RECOVERY ASSOCIATES, LLC
                                Unsecured                           773.00           867.92         867.92              .00                 .00
QUANTUM3 GROUP LLC                          Unsecured                67.00           466.83         466.83              .00                 .00
QUANTUM3 GROUP LLC                          Unsecured               488.00           536.85         536.85              .00                 .00
QUANTUM3 GROUP LLC                          Unsecured             2,780.00         3,273.69       3,273.69              .00                 .00
QUANTUM3 GROUP LLC                          Unsecured                   NA           730.34         730.34              .00                 .00
SYNCHRONY BANK                              Unsecured             3,082.00         6,325.17       6,325.17              .00                 .00
SYNCHRONY BANK                              Unsecured             3,251.00         3,390.55       3,390.55              .00                 .00
WELLS FARGO BANK                            Unsecured             4,125.00         4,139.49       4,139.49              .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                  .00             .00                 .00
     Mortgage Arrearage:                                                                                .00             .00                 .00
     Debt Secured by Vehicle:                                                                           .00             .00                 .00
     All Other Secured:                                                                                 .00             .00                 .00
 TOTAL SECURED:                                                                                         .00             .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00              .00                 .00
     Domestic Support Ongoing:                                                                         .00              .00                 .00
     All Other Priority:                                                                          2,360.50              .00                 .00
 TOTAL PRIORITY:                                                                                  2,360.50              .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                     34,771.93              .00                 .00

 Disbursements:
        Expenses of Administration:                                                              $8,500.00
        Disbursements to Creditors:                                                                   $.00
 TOTAL DISBURSEMENTS:                                                                                                              $8,500.00

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:   12/31/2020                                         By:   /s/KRISTA M. PREUSS
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.



Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
